Citation Nr: 1737352	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction in the disability rating for onychomycosis from 30 percent to a noncompensable rating was proper.  

2.  Entitlement to an increased rating for onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2005, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the assigned disability rating for onychomycosis from 30 percent to 0 percent (noncompensable) effective August 1, 2009.  

In June 2014, the Veteran appeared at a Board hearing, and a transcript of that hearing is in the claims file.  

This case was previously before the Board in September 2014 and August 2016, at which time it was remanded for further development, to include obtaining adequate opinions.  The development has been completed and the case has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A factual and procedural history of the case reflects that at the January 2005 VA examination, the Veteran was diagnosed as having onychomycosis that was mild in severity.  The examiner noted that the Veteran received no treatment for his onychomycosis, and this disorder involved less than one percent of the total body skin, and no percent of the exposed surface area.  Based on the test findings, in the October 2005 rating decision, the RO granted service connection for the Veteran's onychomycosis, and evaluated it as noncompensably disabling, effective May 1, 2005.  During a November 2005 treatment visit at the Naval Medical Center in San Diego, physical examination of the toenails revealed signs of deformity and discoloration.  The Veteran was diagnosed as having dermatophytosis tinea capitis, and treated with diflucan for twelve weeks.  In light of this medical report, by way of the September 2006 rating decision, the RO increased the disability rating for the Veteran's onychomycosis to 30 percent disabling, effective from November 9, 2005.  At the December 2008 VA examination, physical examination of the skin revealed "thickened first nails bilateral four times normal thickness and a deformed fifth nail bilateral."  The examiner also observed "interdigital tinea pedis with dry, scaly, exfoliative skin interdigital between the fourth and fifth nails bilateral."  The examiner also noted that the total body surface area was less than one percent and the exposed area was zero percent.  According to the examiner, the Veteran's onychomycosis was persistent but not particularly progressive, and the Veteran was no longer taking systemic therapy to control his symptoms.  Based on these findings, in the January 2009 rating decision, the RO proposed to reduce the disability rating for the Veteran's onychomycosis to 0 percent disabling.  In the May 2009 rating decision, the RO effectuated the proposed reduction, and reduced the disability rating for the service-connected onychomycosis to 0 percent disabling, effective August 1, 2009.  The improvement in this case was considered to be demonstrated by the discontinuation of oral prescription medication to treat the Veteran's onychomycosis.  

In the June 2009 notice of disagreement (NOD), the Veteran disagreed with the RO's decision to reduce the disability rating assigned for his onychomycosis.  He acknowledged that he had been prescribed with a three-month supply of corticosteroids but the therapy was discontinued, and he was never given a follow-up appointment.  According to the Veteran, physicians can only issue a three-month supply of medications for this skin condition due to the possibility of disabling side effects to the liver as a result of this medication.  The Veteran essentially asserts that the medication was discontinued not because of any improvement in the medical condition but because of concerns about possible liver damage, and a need for liver function tests.

Based on the Veteran's procedural history, including the Veteran's testimony at his hearing regarding entitlement to an increased disability rating, the Board recharacterized the issues on appeal to encompass both entitlement to an increased rating and whether the reduction in the assigned rating was proper.  Clearly, these matters are inextricably intertwined and are both implicated by any evidence regarding the severity of the Veteran's disability.  

The law regarding reductions in disability ratings requires that there be evidence of actual improvement in the disability in order for a rating reduction to be proper.  See 38 C.F.R. § 3.344; see also Faust v. West, 13 Vet. App. 342, 350 (2000).  The question of actual improvement is the central focus of the Veteran's appeal in this matter.  

Indeed, a February 2009 treatment report issued from the Naval Branch Health Clinic Naval Training Center (NBHC NTC) in San Diego reflects that the Veteran was seen for complaints of itchy feet of several months' duration.  Upon physical examination of the Veteran, the treatment provider diagnosed dermatophytosis tinea pedis and dermatophytosis onychomycosis of the toenails.  It was determined that the Veteran's liver function tests should be obtained, and if they were normal, he should be started on 250 milligram (mg) of Lamisil tablets.  The remainder of the Veteran's treatment records does not provide any information as to whether he underwent liver function tests, and if so, what these results were.  

In September 2014, the Board remanded this matter to obtain a medical opinion that would clarify whether the Veteran's medication was discontinued due to improvement in his skin condition.  Pursuant to this remand, a VA medical opinion was obtained in November 2014, the report of which has been associated with the claims file.  In the medical opinion, the VA physician explained that onychomycosis was not treated on a continual basis with systemic antifungal agents but rather once or twice with a 90-day treatment with "terbinafine" or "Lamisil."  According to the VA physician, this kind of treatment is not standard medical practice as onychomycosis does not require continuous treatment.  In the August 2016 remand, the Board remanded this matter once again for a clarifying medical opinion.  In the remand instructions, in addition to instructing the examiner to conduct an examination to assess the current severity of the Veteran's skin disorder, the VA physician was asked to address the November 2014 VA medical opinion, and discuss whether discontinuation of prescription oral medication for onychomycosis after a set period of time is customary, and if so, whether this is because the condition is improved, and thus no longer symptomatic or in need of treatment.  

Pursuant to this remand, the Veteran was afforded another VA examination in connection with his skin condition in September 2016.  In a December 2016 VA addendum opinion, in response to the August 2016 remand instructions, the VA examiner asserted that oral medication for onychomycosis is not continuous, and often the Veteran will receive one to two treatment courses of Lamisil lasting about thirty to ninety days in duration.  Unfortunately, this response is a reiteration of the November 2014 VA medical opinion.  Based on the medical opinions provided, it appears that discontinuation of prescription oral medication for onychomycosis is customary; however, neither the November 2014 VA physician, nor the September/December 2016 VA examiner responded to the second part of the question-whether discontinuation of prescription medication for onychomycosis is due to the fact that the condition has improved.  In other words, even though oral medication for onychomycosis is not prescribed on a continuous basis, would the oral medication still be discontinued if the Veteran, or any other patient experiencing this type of skin condition, did not show signs of improvement?  If the discontinuation of oral medication is not due to improvement of the condition, but rather to other reasons, to include concerns about the potential side-effects of the drug on the liver, then this should also be made clear.  Unfortunately, in light of the inadequate opinion provided, the Veteran's claim must be remanded once again for a clarifying VA medical opinion that addresses all the remand directives. The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, in the June 2017 Informal Hearing Presentation, the Veteran, through his representative, indicated that his disability had worsened since his last VA examination in September 2016.  The Veteran also referenced more recent private treatment records issued by his podiatrist, M.S., D.P.M., and dated in March and May 2017.  These records reflect that dermatological examinations of the Veteran revealed thick dystrophic toenails, with "[b]rown black discoloration" and "subungual debris."  The toenails were mildly tender to palpation with mild paronchia.  The Veteran was assessed as having onychomycosis and prescribed urea cream, which he was instructed to apply to his toenails daily to soften and debride.  Dr. S. noted that the recommended treatment was itraconazole, but the Veteran's lab results were required first to determine what his liver function level was.  During the May 2017 treatment visit, it was noted that the Veteran had continued applying ketoconazole cream to his toenails with no relief in his color or onychodystrophy.  

Although it has been one year since the Veteran was last afforded a VA examination in connection to his service-connected skin disorder, when a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  In light of the Veteran's contentions that his disorder has worsened, and the newly submitted private treatment records reflecting a possible worsening of his disorder, the Veteran's claim for a higher rating for his onychomycosis should be remanded for another VA examination.  

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his skin disorder should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the current degree of severity of his service-connected onychomycosis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed. All necessary tests should be conducted. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's onychomycosis.  Pursuant to regulatory requirements, the examiner should provide specific findings as to the percentage of the Veteran's body affected by this disorder, as well as the percentage of the exposed areas.  The examiner must also indicate whether treatment has included systemic therapy such as corticosteroids or other immunosuppressive drugs and the total duration during the past 12 month period.  Please also comment on whether the Veteran has been prescribed oral medication for treatment of his onychomycosis at any time since 2009 and the significance, if any, as to the reinstatement or lack of reinstatement of a prescription medication regimen.  Also, the examiner should specifically comment on the functional impairment caused by the Veteran's onychomycosis.   

After conducting the examination of the Veteran, the examiner must respond to the following questions.  It should be made clear that based on the responses provided in the November 2014 and December 2016 VA opinions, the Board understands that oral medication for onychosis is only provided for a set period of time and is not continuous in nature.  The examiner should also take into consideration the February 2009 treatment report issued at the NBHC NTC wherein it was noted that the Veteran's liver function tests should be obtained, and if normal, he should be placed on Lamisil tablets for treatment of his onychomycosis.  After reviewing this treatment report, along with treatment records dated from 2005 to 2008, the examiner should address:

a.)  Whether the Veteran was no longer prescribed with oral medication in 2008 because his skin condition had improved.  If it is unclear whether his skin condition improved, the examiner should state as such.  

b.)  If the Veteran's onychomycosis did not show signs of improvement following the customary duration of time for the prescribed oral medication, would the oral medication still have been discontinued, and not prescribed again, due to potentially damaging side-effects of the medication to the liver?  

c.)  Based on the February 2009 treatment report, was it clear that oral medication was considered as a course of treatment for the Veteran's onychomycosis, pending his liver function test findings? 

d.)  Based on this treatment report is it likely that the Veteran's onychomycosis had flared up/worsened when compared to the medical findings documented in the December 2008 VA examination report.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




